DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/24/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aye (US Patent No. 6089349) in view of Schmidt et al. (DE 102005048069, see machine translated version).
Regarding claim 1, Aye teaches a paneling element for a vehicle interior compartment (col. 1, lines 55-65) comprising a carrier element having a surface (col. 1, lines 55-65, col. 3, lines 45-55) and at least one access region arranged on the surface of the carrier element (col. 1, lines 55-65, col. 3, lines 45-55) and a sound reducing element arranged on the surface of the carrier element (col. 1, lines 55-65, col. 3, lines 45-55) and having an access opening through which the access region of the carrier element can be accessed (col. 1, lines 55-65).
Aye fails to teach wherein a cantilevered tongue formed integrally with the sound reducing element and configured to close the access opening in an unmounted stated of the sound reducing element on the carrier element, the cantilevered tongue being folded over and in a position that opens up the access opening when the sound reducing element is arranged on the surface of the carrier element.  However, Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 2, Aye fails to teach wherein the cantilevered tongue is defined at least partly by a linear and non-closed incision on the sound reducing element.  However, Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]), wherein the cantilevered tongue is defined at least partly by a linear and non-closed incision on the sound-reducing element (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 3, Aye fails to teach wherein the cantilevered tongue has a free end, and the free end of the cantilevered tongue that has been folded over is fixed to the sound reducing element.  However, Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]), wherein the cantilevered tongue has a free end, and the free end of the cantilevered tongue that has been folded over is fixed to the sound reducing element (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 4, Aye fails to teach wherein the sound reducing element has a fastening opening and the cantilevered tongue that has been folded over is pushed into the fastening opening.  However, Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]), wherein the cantilevered tongue has a free end, and the free end of the cantilevered tongue that has been folded over is fixed to the sound reducing element (paragraph [0011]), wherein the sound reducing element has a fastening opening and the cantilevered tongue that has been folded over is pushed into the fastening opening (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 5, Aye fails to teach wherein the fastening opening is a linear incision.  However, However, Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]), wherein the cantilevered tongue has a free end, and the free end of the cantilevered tongue that has been folded over is fixed to the sound reducing element (paragraph [0011]), wherein the sound reducing element has a fastening opening and the cantilevered tongue that has been folded over is pushed into the fastening opening, wherein the fastening opening is a linear incision (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 6, Aye fails to teach wherein the cantilevered tongue is flexible and the free end of the cantilevered tongue has a width transverse to an extending cantilevered direction of the cantilevered tongue that is wider than the fastening opening.  However, Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]), wherein the cantilevered tongue has a free end, and the free end of the cantilevered tongue that has been folded over is fixed to the sound reducing element (paragraph [0011]), wherein the sound reducing element has a fastening opening and the cantilevered tongue that has been folded over is pushed into the fastening opening, wherein the cantilevered tongue is flexible and the free end of the cantilevered tongue has a width transverse to an extending cantilevered direction of the cantilevered tongue that is wider than the fastening opening (paragraph [0011]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 7, Aye fails to teach wherein the cantilevered tongue and the access opening have an arrow-shaped, mushroom-shaped or T-shaped form.  Schmidt et al. teach a paneling for a vehicle interior compartment (paragraphs [0001], [0011]) comprising a cantilevered tongue configured to close an access opening, the cantilevered tongue being folded over and in a position that opens up the access opening (paragraph [0011]), wherein the cantilevered tongue has a free end, and the free end of the cantilevered tongue that has been folded over is fixed to the sound reducing element (paragraph [0011]), wherein the sound reducing element has a fastening opening and the cantilevered tongue that has been folded over is pushed into the fastening opening, wherein the cantilevered tongue is flexible and the free end of the cantilevered tongue has a width transverse to an extending cantilevered direction of the cantilevered tongue that is wider than the fastening opening (paragraph [0011]), wherein the cantilevered tongue and the access opening have a T-shaped form (Figs. 2 and 3).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cantilevered tongue of Schmidt et al. with the sound reducing element of Aye in order to provide support of projections and a construction element in the event of tensile forces (Schmidt et al., paragraph [0011]).
Regarding claim 8, Aye teaches wherein the carrier element has a fastening means for fastening the paneling element, the fastening means being arranged in the access region (col. 1, lines 55-65, col. 3, lines 60-65).
Regarding claim 9, Aye teaches wherein the fastening means is a fastening projection that extends through the access opening (col. 1, lines 55-65, col. 3, lines 60-65).
Regarding claim 10, Aye teaches wherein the paneling element further comprises a component identifier fastened to the carrier element in the access region (col. 1, lines 55-65, col. 3, lines 60-65).
Regarding claim 11, Aye teaches wherein the paneling element further comprises a component identifying hole in the access region (col. 1, lines 55-65, col. 3, lines 60-65).
Regarding claim 12, Aye teaches wherein the sound reducing element is produced from a flexible foam (col. 3, lines 45-55).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/15/2022